  Case: 1:17-cv-08059 Document #: 51 Filed: 05/31/19 Page 1 of 11 PageID #:491



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION



CHRISTINA BERRYHILL,
individually and on behalf
of a putative class,

                       Plaintiff,          Case No. 17 C 8059

            v.                             Judge Harry D. Leinenweber

ENHANCED RECOVERY COMPANY
LLC, doing business as ERC
or Enhanced Resource Centers,

                       Defendant.



                      MEMORANDUM OPINION AND ORDER

     For the reasons stated herein, Defendant’s Motion to Strike

Reply (Dkt. No. 47) is granted and Plaintiff’s Motion to Certify

Class (Dkt. No. 31) is denied.

                               I.   BACKGROUND

     Plaintiff Christiana Berryhill (“Berryhill”) is an Illinois

resident. Berryhill incurred a debt through her personal T-Mobile

consumer cell phone account. Due to her financial circumstances,

Berryhill could not pay off the debt, which went into default.

Defendant   Enhanced     Recovery    Company,     LLC   (“ERC”)    is   a   debt

collection agency. T-Mobile assigned Berryhill’s debt to ERC for

collection.
  Case: 1:17-cv-08059 Document #: 51 Filed: 05/31/19 Page 2 of 11 PageID #:492



     On or about December 25, 2016, ERC communicated information

regarding Berryhill’s debt to the TransUnion credit reporting

agency. ERC reported that the debt had a $347.00 balance, which

included a $69.33 collection fee. In response to ERC’s collection

attempts, Berryhill’s attorneys sent a letter to ERC indicating

that she disputed the debt. On April 20, 2017, ERC sent a letter

back to Berryhill’s attorneys, explaining the history of the debt

and how it had been calculated (“the Letter”). (See Letter, Ex. D.

to Pl.’s Am. Compl., Dkt. No. 36-1.) In the Letter, ERC wrote:

     Pursuant to our Terms and Conditions, when an account is
     transferred to a third-party collection agency, a
     collection fee based on the outstanding balance
     transferred may be assessed. The fee on this account is
     $69.33.

     (Letter at 2.)

     Berryhill filed suit in November of 2017, asserting that the

$69.33 collection fee is unlawful under Illinois law and therefore

in violation of the Federal Debt Collection Practices Act (FDCPA),

15 U.S.C. § 1692, et seq. She claims that the fee represents a

fixed 25% of the debt’s outstanding balance, in violation of the

terms of her agreement with T-Mobile, in which she only agreed to

pay the actual costs of debt collection in case of default. She

brings two counts: (1) misrepresenting the character, amount, or

legal status of a debt, by inflating the amount of the alleged

debt with an unlawful collection fee, in violation of 15 U.S.C.

                                    - 2 -
  Case: 1:17-cv-08059 Document #: 51 Filed: 05/31/19 Page 3 of 11 PageID #:493



§§ 1692e and 1692e(2)(A); and (2) threatening to take an action

not   permitted   by   law,     by    threatening   to   collect   an   unlawful

collection fee, in violation of 15 U.S.C. § 1692e(5).

      Berryhill brings her case on behalf of herself and a putative

class of others similarly situated. She defines the class as

follows:

      (1) [A]ll persons similarly situated in the State of
      Illinois (2) from whom Defendant attempted to collect on
      a defaulted T-Mobile consumer account (3) which includes
      the assessment of a collection fee on the consumer’s
      account.

(Pl.’s Mot. for Class Cert. at 1, Dkt. No. 31.) Berryhill now moves

for class certification. ERC opposes class certification and, in

addition, moves to strike large portions of her reply brief. The

Court will first address ERC’s Motion to Strike before turning to

the merits of class certification.

                                II.    DISCUSSION

                           A.    Motion to Strike

      ERC moves to strike all the exhibits attached to Berryhill’s

Reply Brief in Support of her Motion for Class Certification, and

all references to those exhibits in the Reply, on the basis that

parties cannot raise new arguments or facts in a reply brief.

Berryhill filed her Motion for Class Certification on December 21,

2018. In support of her Motion, she filed a single exhibit: a

declaration from her attorneys attesting to their adequacy to

                                       - 3 -
  Case: 1:17-cv-08059 Document #: 51 Filed: 05/31/19 Page 4 of 11 PageID #:494



represent the class. (See Decl. of Celetha Chatman, Pl.’s Mem. for

Class Cert., Dkt. No. 32-1.) On January 16, 2019, ERC filed its

Memorandum in Opposition to the Motion for Class Certification,

arguing that Berryhill failed to meet her evidentiary burden to

demonstrate that the proposed class meets the requirements under

Federal Rule of Civil Procedure 23. Then, on February 8, 2019,

Berryhill filed her Reply, attaching three exhibits that she claims

satisfy her evidentiary burden on certain Rule 23 requirements.

     It is “well-settled” that litigants cannot make new arguments

or present new facts in a reply brief. Gold v. Wolpert, 876 F.2d

1327, 1331 n.6 (7th Cir. 1989). The purpose of this rule is to

prevent one-sided presentation of arguments or facts, which is

contrary to the nature of an adversarial court system. See Autotech

Techs. Ltd. P’ship v. Automationdirect.com, Inc., 235 F.R.D. 435,

437 (N.D. Ill. 2006) (collecting cases). Arguments raised only in

the reply brief are waived, Wilson v. Giesen, 956 F.2d 738, 741

(7th Cir. 1992), as are undeveloped arguments, and arguments

unsupported by pertinent authority. United States v. Holm, 326

F.3d 872, 877 (7th Cir. 2003). Therefore, Berryhill has waived the

evidence she set forth for the first time in her reply brief, and

the Court will not consider the exhibits to her Reply nor the

references thereto. ERC’s Motion to Strike is granted.




                                    - 4 -
  Case: 1:17-cv-08059 Document #: 51 Filed: 05/31/19 Page 5 of 11 PageID #:495



                              B.       Arbitration

       There is another matter the Court must address before turning

to the merits of Berryhill’s class certification. ERC argues that

Berryhill    cannot   act   as     a    class   representative    because    she

expressly agreed to pursue any claims related to her T-Mobile

Account in arbitration. Though the parties dispute whether the

2010 or 2014 T-Mobile Terms & Conditions apply to Berryhill’s T-

Mobile account, ERC asserts that both the 2010 and 2014 terms

include the arbitration provisions and class action waivers. The

2010 terms state in relevant part:

       Dispute Resolution and Arbitration. WE EACH AGREE THAT,
       EXCEPT AS PROVIDED BELOW… ANY AND ALL CLAIMS OR DISPUTES
       IN ANY WAY RELATED TO OR CONCERNING THE AGREEMENT, OUR
       SERVICES, DEVICES OR PRODUCTS, INCLUDING ANY BILLING
       DISPUTES, WILL BE RESOLVED BY BINDING ARBITRATION,
       RATHER THAN IN COURT. …

       CLASS ACTION WAIVER. WE EACH AGREE THAT ANY DISPUTE
       RESOLUTION PROCEEDINGS, WHETHER IN ARBITRATION OR COURT,
       WILL BE CONDUCTED ONLY ON AN INDIVIDUAL BASIS AND NOT IN
       A CLASS OR REPRESENTATIVE ACTION OR AS A MEMBER IN A
       CLASS, CONSOLIDATED OR REPRESENTATIVE ACTION.

(2010 T-Mobile Terms & Conditions at 2-3, Ex. A to Def.’s Opp. to

Class Cert., Dkt. No. 37-1 (emphasis in original).) The 2010 terms

are essentially identical to the 2014 terms, with the exception

that   the   2014   arbitration        provision   explicitly    covers   claims

related to T-Mobile’s privacy policy and allows consumers to bring

claims in small claims court in addition to arbitration. (See 2014

T-Mobile Terms & Conditions at 4, 6, Ex. B to Def.’s Opp. to Class

                                        - 5 -
  Case: 1:17-cv-08059 Document #: 51 Filed: 05/31/19 Page 6 of 11 PageID #:496



Cert., Dkt. No. 37-2.) ERC argues that the arbitration provision

and class waiver clearly apply to the claims Berryhill now asserts

in this putative class action. Berryhill counters that: (1) ERC

has waived its right to enforce the arbitration clause by failing

to file a motion to compel arbitration in this case, and (2) the

instant suit falls outside the scope of the arbitration provision.

Berryhill’s first argument is dispositive on this issue.

     Arbitration provisions, like any other contract right, can be

waived. St. Mary’s Med. Ctr. of Evansville, Inc. v. Disco Aluminum

Prod. Co., 969 F.2d 585, 590 (7th Cir. 1992). Waiver can be either

explicit or implied by a party’s actions; ERC has not explicitly

waived its arbitration clause, so the Court must determine whether

it can infer waiver from ERC’s actions. Id. at 587. Furthermore,

when a party “chooses to proceed in a judicial forum, there is a

rebuttable presumption that the party has waived its right to

arbitrate.” Kawasaki Heavy Indus., Ltd. v. Bombardier Recreational

Prod., Inc., 660 F.3d 988, 995 (7th Cir. 2011).

     Berryhill filed this suit on November 7, 2017. In its Answer

and Amended Answer, ERC included the arbitration provision as one

of twelve affirmative defenses it asserts in this case. However,

ERC also participated fully in this litigation since its inception.

ERC engaged in a six-month discovery period, participated in four

status   hearings    before    the   Court,    and   still    to   this   date,


                                     - 6 -
  Case: 1:17-cv-08059 Document #: 51 Filed: 05/31/19 Page 7 of 11 PageID #:497



approximately 18 months since the case was filed, has not filed a

motion to compel arbitration of Berryhill’s claims. ERC thus acted

inconsistently     regarding      its    intent    to   assert    its      right    to

arbitrate. See St. Mary’s, 969 F.2d at 589 (finding that defendant

impliedly waived right to arbitrate by participating in litigation

for   ten   months);   Cabinetree        of   Wisconsin,   Inc.       v.   Kraftmaid

Cabinetry, Inc., 50 F.3d 388, 389 (7th Cir. 1995) (“A plaintiff

who wants arbitration moves for an order to arbitrate. 9 U.S.C.

§ 4.”). Put simply, ERC has not overcome the presumption of waiver

that it created when it chose to proceed in this forum. Id. at 391

(“Parties know how important it is to settle on a forum at the

earliest possible opportunity, and the failure of either of them

to move promptly for arbitration is powerful evidence that they

made their election—against arbitration. Except in extraordinary

circumstances… they should be bound by their election.”).

      Additionally,     the      Court    notes     that   by     asserting        its

arbitration rights in a response brief to Plaintiff’s Motion for

Class   Certification,     ERC    is     doing    precisely     what    it   accuses

Berryhill of doing—presenting a legal argument in a way that

prevents    full   adversarial      briefing.       Because     ERC    raised      the

arbitration issue in the context of Berryhill’s adequacy to serve

as a class representative, rather than filing a motion to compel

arbitration, Berryhill could only respond to this argument in her


                                        - 7 -
  Case: 1:17-cv-08059 Document #: 51 Filed: 05/31/19 Page 8 of 11 PageID #:498



Reply in support of class certification—which is not, as ERC notes,

a place for parties to initiate legal arguments. Regardless, ERC

has to date failed to file a motion to compel arbitration. As such,

it has waived any right it may have had to enforce T-Mobile’s

arbitration and class waiver provisions in this lawsuit.

                         C.   Class Certification

     Class certification is        governed    by   Federal    Rule   of   Civil

Procedure 23. Under Rule 23(a), the party seeking certification

must demonstrate that:

     (1) the class is so numerous that joinder of all members
     is impracticable,
     (2) there are questions of law or fact common to
     the class,
     (3) the claims or defenses of the representative parties
     are typical of the claims or defenses of the class, and
     (4)   the  representative   parties   will  fairly   and
     adequately protect the interests of the class.

FED. R. CIV. P. 23(a). Additionally, the proposed class must satisfy

at least one of the three requirements listed in Rule 23(b). Wal-

Mart Stores, Inc. v. Dukes, 564 U.S. 338, 345 (2011). The Court

need only complete the commonality inquiry, which “tend[s] to

merge” with the typicality inquiry, id. at 349 n.5, because it is

dispositive here.

     The commonality rule requires a plaintiff to show that “there

are questions of law or fact common to the class.” FED. R. CIV. P.

23(a)(2). Berryhill asserts that the following common issues exist


                                    - 8 -
  Case: 1:17-cv-08059 Document #: 51 Filed: 05/31/19 Page 9 of 11 PageID #:499



with respect to each class member: (1) whether ERC’s flat rate

collection fee is unlawful; (2) whether ERC’s collection fee is

unauthorized by contract and usurious, and therefore invalid under

Illinois law; (3) whether ERC misstated the character, amount, or

legal status of the debt by including a collection fee; and (4)

whether ERC threatened to take action not permitted by law when it

threatened to collect a fee not authorized by law or contract.

However, these issues fail the commonality standard that the

Supreme Court set forth in Wal-Mart Stores, Inc. v. Dukes, 564

U.S. 338 (2011).

       Commonality requires a plaintiff to demonstrate that the

class members “have suffered the same injury.” Dukes, 564 U.S. at

350 (emphasis in original). This does not mean merely that they

have all “suffered a violation of the same provision of law.” Id.

Rather, the claim(s) must depend upon a common contention, which

must   be   of   “such   a   nature   that    it   is   capable   of   classwide

resolution” because “determination of its truth or falsity will

resolve an issue that is central to the validity of each one of

the claims in one stroke.” Id. Accordingly, the Supreme Court noted

in Dukes, a Title VII sex discrimination action, that a common

question of “Is that an unlawful employment practice?” would be

insufficient to support class certification. Id. at 349. And all

of the “common issues” Berryhill lists essentially boil down to


                                      - 9 -
  Case: 1:17-cv-08059 Document #: 51 Filed: 05/31/19 Page 10 of 11 PageID #:500



the same question: is what ERC did unlawful? While the Supreme

Court noted that, for the purpose of the Rule 23(a)(2) commonality

inquiry “even a single common question will do,” id. at 359

(internal brackets omitted), Berryhill has failed to set forth a

single sufficient common question as to the putative class.

       Moreover, Berryhill did not provide any evidence that anyone

else received the same or substantially similar Letter that she

did.    Berryhill     asserts     throughout      her    Motion     for    Class

Certification that the Letter was a “form collection letter,” and

“[a]ll letters contain precisely the same alleged violations of

the FDCPA.” (Pl.’s Mem. at 10.) However, Berryhill has submitted

no evidence to show that ERC sent the Letter she received to any

other putative class members. ERC has submitted a declaration to

emphasize that such a showing would be impossible, as the Letter

was ERC’s individualized, direct response to the letter it received

from Berryhill’s attorneys. (See Davis Decl. at 14-18.) Thus, ERC

claims, the Letter cannot support a class claim.

       To overcome the “wide gap” between an individual claim and

the existence of a class of persons who have suffered the same

injury as that individual, a plaintiff “must prove much more than

the validity of his own claim.” Gen. Tel. Co. of Sw. v. Falcon,

457 U.S. 147, 157–58 (1982); see also Dukes, 564 U.S. at 350 (“Rule

23 does not set forth a mere pleading standard. A party seeking


                                    - 10 -
  Case: 1:17-cv-08059 Document #: 51 Filed: 05/31/19 Page 11 of 11 PageID #:501



class certification must affirmatively demonstrate his compliance

with the Rule — that is, he must be prepared to prove that there

are in fact sufficiently numerous parties, common questions of law

or fact, etc.”); Szabo v. Bridgeport Machines, Inc., 249 F.3d 672,

675 (7th Cir. 2001) (noting that “[t]he proposition that a district

judge must accept all of the complaint’s allegations when deciding

whether to certify a class cannot be found in Rule 23 and has

nothing to recommend it.”) Here, because Berryhill provides no

proof that anyone else received the same Letter she did, she has

not established the existence of any common question. See Dukes,

564 U.S. at 359. Therefore, the Court denies Berryhill’s Motion

for Class Certification.

                              III.    CONCLUSION

     For the reasons stated herein, Defendant’s Motion to Strike

Reply (Dkt. No. 47) is granted and Plaintiff’s Motion to Certify

Class (Dkt. No. 31) is denied.


IT IS SO ORDERED.




                                           Harry D. Leinenweber, Judge
                                           United States District Court

Dated: 5/31/2019



                                     - 11 -
